         Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 1 of 29




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA



REJEANA M. SILLA,                      :       Civil Action No.:
                                       :
            Plaintiff,                 :
                                       :       CIVIL COMPLAINT
       v.                              :
                                       :
HOLDINGS ACQUISITION CO., L.P.         :
d/b/a RIVERS CASINO,                   :       Electronically Filed
                                       :
            Defendant.                 :
_______________________________________




JURY TRIAL DEMANDED




Dated: June 25, 2020                                 REJEANA M. SILLA
                                                     430 TAYLOR STREET
                                                     PITTSBURGH, PA 15224
                                                     (412) 923-7935
                                                     rejeanamsilla@gmail.com
                 Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 2 of 29




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA



     REJEANA M. SILLA,                      :                  Civil Action No.:
                                            :
                 Plaintiff,                 :
                                            :
            v.                              :                  CIVIL COMPLAINT
                                            :
     HOLDINGS ACQUISITION CO., L.P.         :
     d/b/a RIVERS CASINO,                   :
                                            :
                 Defendant.                 :                  JURY TRIAL DEMANDED
     _______________________________________




                                            COMPLAINT

            Plaintiff, ReJeana Silla, an individual, brings this lawsuit and files the following

Civil Complaint against Defendant, Holdings Acquisition Co., L.P. d/b/a Rivers Casino and

alleges the following:

                                  JURISDICTION AND VENUE

            1.      This Court has original jurisdiction over this matter pursuant to 28 U.S. Code

     § 1331 and § 1343 as it is a civil rights action arising under the laws of the United States.

     Plaintiff is alleging violations of her rights under Title VII of the Civil Rights Act of 1964,

     as amended 42 U.S.C. §§ 2000e et seq. and Title I of the ADA of 1990, as amended, ADA

     Amendments Act of 2008 (ADAAA), 42 U.S.C.A § 12101.

            2.      This Court also has supplemental jurisdiction over Plaintiff’s state law claim

     for breach of contract pursuant to 28 U.S.C. § 1367(a), because the district courts shall have
              Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 3 of 29




supplemental jurisdiction over any other claims that are so related to claims in the action

within such original jurisdiction that they form part of the same case or controversy under

Article III of the U.S. Constitution.

                                                PARTIES

         3.      Plaintiff, ReJeana M. Silla (“Plaintiff” or “Silla”), is an adult individual

who resides at 430 Taylor Street, Allegheny County, Pittsburgh, Pennsylvania 15224.

         4.      While employed by Defendant, Plaintiff was subjected to cumulative

harassment, hostility (verbal and physical), discrimination, retaliation, intimidation,

embarrassment and adverse employment actions, ultimately leading to Plaintiff’s

discharge on Sunday, November 10, 2019, after Plaintiff had worked most of her

scheduled shift at the Rivers Casino Drum Bar.

         5.      Defendant, Holdings Acquisition Co., L.P. d/b/a Rivers Casino

(“Defendant” or “Rivers Casino”), is a corporation that owns and operates a casino,

leisure club, recreation and entertainment facility. The company is based in Pittsburgh,

Pennsylvania, incorporated under the laws of the State of Pennsylvania, with a principal

place of business at 777 Casino Drive, Allegheny County, Pittsburgh, Pennsylvania

15212.

         6.      Upon information and belief, at all times relevant, Defendant has employed

between 500-2000 people.

         7.      Upon information and belief, at all times relevant, Defendant has employed

over 100 bartenders.
             Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 4 of 29




                                PROCEDURAL REQUIREMENTS

        8.      Plaintiff has satisfied all procedural and administrative requirements set forth

under the Americans with Disabilities Act of 1990 (ADA), the ADA Amendments Act of

2008 (ADAAA) and Title VII of the Civil Rights Act of 1964, in that Plaintiff filed an

initial charge of disability discrimination and retaliation against Defendant, satisfying the

requirements of the Equal Employment Opportunity Commission (EEOC).

        9.      While in the state of Pennsylvania, an individual has three hundred (300)

days to file a charge with the EEOC, Plaintiff filed with the EEOC on November 13, 2019,

and the EEOC filed a charge on February 25, 2020, within one hundred eighty (180) days

after the unlawful employment practice occurred.

        10.     The EEOC filed issued Plaintiff a Notice of Suit Rights dated March 20,

2020.

                       BACKGROUND AND FACTUAL ALLEGATIONS

        11.     Plaintiff was hired by the Rivers Casino on June 14, 2019, as a Beverage

Bartender. An email was sent to Plaintiff from the Rivers Casino Human Resource (HR)

Department upon hiring informing her of the casino’s onboarding process and

documentation requirements needed from Plaintiff, a copy of which is attached hereto as

Exhibit 2.

        12.     Plaintiff was required by Defendant to complete the casino’s onboarding

process, have fingerprints taken, get verified by the PA State Police and obtain her

Pennsylvania non-gaming license from the Pennsylvania Gaming Control Board before she

could begin her first day of employment.
            Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 5 of 29




        13.      Once Plaintiff’s PA non-gaming license was issued by the PA Gaming

Control Board, she received an email on September 3, 2019, from the HR Department to

schedule her orientation for September 17, 2019 and September 18, 2019. A copy of the

New Hire Orientation (NHO) Information Sheet is attached hereto as Exhibit 2.

        14.      The fee for the PA non-gaming license was sixty dollars ($60.00) and was

deducted from Plaintiff’s first paycheck.

        15.      During this time, Plaintiff was employed by MBFGMTW L.P. d/b/a

Monterey Bay Fish Grotto (MBFG) located at 1411 Grandview Ave Suite 801, Pittsburgh,

Pa 15211. A copy of Plaintiff’s W-2 for the pay period beginning June 3, 2019 and ending

June 16, 2019, is attached hereto as Exhibit 3.

        16.      Plaintiff’s first day of employment with Monterey Bay Fish Grotto was on

or around April 23, 2019.

        17.      Plaintiff was fired from her job as a bartender at Monterey Bay Fish Grotto

on August 5, 2019, and Plaintiff filed for Unemployment Compensation (UC) benefits on

August 7, 2019. The UC Service Center issued a Notice of Determination as follows, “The

claimant’s last day of work was1 [omitted on Exhibit 3 due to error on last day of work].

The claimant was discharged as a result of unsatisfactory work performance. The employer

did not provide sufficient to show the claimant did not work to the best of her ability”, a

copy of which has been attached hereto as Exhibit 3.




1Plaintiff’s last day of actual work for MBFG was on Friday, August 2, 2019, and she was fired when arriving for
her scheduled shift on Monday, August 5, 2019, for reasons in addition to that listed on the UC Notice.
             Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 6 of 29




         18.      The employer, MBFG, filed a Petition for Appeal of the UC Service Center

Determination finding Plaintiff eligible for UC benefits, and a Referee Hearing was

scheduled and held on October 3, 2019, at the Pittsburgh Referee Office.

         19.       The Referee issued a Decision/Order dated October 7, 2019, Findings of

Fact (FOF) as follows, “The employer discharged the claimant due to a guest complaint”,

a copy of which is attached hereto as Exhibit 3.

         20.      A charge against MBFGMTW L.P. has also been filed separately with the

PHRC in August 2019 and EEOC on December 17, 2019, which has been transferred to

the investigation division of both agencies. The EEOC had reopened the case after issuing

a Notice of Suit Rights to Plaintiff the same day they issued a Notice of Suit Rights to

Plaintiff in this matter against Defendant, dated March 20, 2020.

         21.      Plaintiff submitted a request for reconsideration 2 due to facts being

inaccurately set forth in the charges against Defendant and fragmented, because Plaintiff

was not given a copy of her charge for review before it was filed.

         22.      A copy of the EEOC’s Intent to Reconsider and Rescinding of Determination

for only the charge against Monterey Bay Fish Grotto, is attached hereto as Exhibit 3.

         23.      A copy of the letter denying reevaluation of the charge against Defendant is

also attached hereto as Exhibit 3.


2 Plaintiff had also requested a request for reconsideration of determination of the charge for the Rivers Casino
due to the same reasons set forth in paragraph 18 of this Complaint in addition to the fact that Plaintiff was
intimidated during the processing interview for her charge by being threatened with a Right to Sue Notice at the
conclusion of her interview if she did not stop trying to revise her charge and explain things. Mary Rose is the first
name of the Investigator Supervisor Assistant (ISA), who stated this while conducting the processing interview and
further stated that if she had issued a Right to Sue Notice right then, then Plaintiff would not even have a chance
to have mediation through the EEOC. This was reported to the EEOC Area Acting Director. See Exhibit 3.
          Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 7 of 29




        24.    The regulations set forth in 29 § 1601.1 contain the procedures established

by the Equal Employment Opportunity Commission for carrying out its responsibilities in

the administration and enforcement of title VII of the Civil Rights Act of 1964, the

Americans with Disabilities Act of 1990, and the Genetic Information Nondiscrimination

Act of 2008.

        25.    Section 107 of the Americans with Disabilities Act and section 207 of the

Genetic Information Nondiscrimination Act incorporate the powers, remedies and

procedures set forth in sections 705, 706, 707, 709 and 710 of the Civil Rights Act of 1964.

Based on its experience in the enforcement of title VII, the Americans with Disabilities

Act, and the Genetic Information Nondiscrimination Act, and upon its evaluation of

suggestions and petitions for amendments submitted by interested persons, the

Commission may from time to time amend and revise these procedures.

        26.    29 §1600.101 Cross-reference to employee ethical conduct standards and

financial disclosure regulation provides, “Employees of the Equal Employment

Opportunity Commission (EEOC) are subject to the executive branch-wide Standards of

Ethical Conduct at 5 CFR part 2635, the EEOC regulation at 5 CFR part 7201, which

supplements the executive branch-wide standards, and the executive branch-wide financial

disclosure regulations at 5 CFR part 2634.”

        27.    Plaintiff’s first day of employment for Defendant was on September 17,

2019.

        28.    Plaintiff was terminated from her job as a bartender with the Rivers Casino

on Sunday, November 10, 2019, after she had worked most of her scheduled shift.
          Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 8 of 29




       29.    Plaintiff filed a claim for UC benefits in regard to the loss of her job with

Defendant. The UC Service Center (UCSC) found Plaintiff eligible for benefits and set

forth findings of fact as follows, “The claimant’s last day of work was November 10, 2019.

The claimant was discharged as a result of unsatisfactory work performance. Insufficient

information was provided to show the claimant was not working to the best of her ability.”

A copy of the UCSC Notice of Determination is attached hereto as Exhibit 4.

       30.

       31.    Plaintiff has suffered discrimination, harassment and unlawful or pretext

terminations from ten (10) employers since 2016 in which she was a bartender or waitress.

       32.    Plaintiff informed the managers at the Rivers Casino of this during her

employment as well as after the orientation to her training supervisor, Matthew Fischman

(“Matt” or “Fischman”).

       33.    Plaintiff informed Fischman directly after the last day of orientation and prior

to him going over her schedule availability, that she was in school working on her paralegal

certification as well as her associate degree and was planning to continue with school and

attend law school after transferring to a four-year college and earning her bachelors degree.

       34.    During this conversation, Bill Keenan (“Keenan”), the Rivers Casino

General Manager (GM) was present and had just finished speaking to the group of new

hires at the orientation present with a group of other department supervisors and managers.

       35.    During the conversation with Matt, Bill Keenan, the casino’s GM was

present, and he had just finished speaking to the group of new hires at the orientation with

a group of other department supervisors and managers. Fischman had stated to Keenan that
           Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 9 of 29




“they” (Rivers Casino) could always use someone in their legal department, and Keenan

had informed Plaintiff that yes once she finished school she could see if that was a

department she would want to apply and transfer to, he further stated they had just hired a

new attorney in their legal department, in which Plaintiff believes he said may be at one of

their other casinos or offices located in another state.

       36.    He also informed Plaintiff that they reimburse all of their employees who are

in school for a semester of tuition, once they had been with the company for over a year.

       37.    The conversation above in paragraphs 25-28 was a result of the speech given

by Keenan during the new hire orientation, in which Keenan stated that the casino had a

“contract” with the employees. Specifically, he said, “This is our contract with you”,

referring to the handbook and point system that they use for call-offs and tardiness. He

further said if employees did not run out of points on the point system or violate any rules

of the handbook, they would have a good career with the company and there were many

opportunities to move up into various departments or change departments after so many

days if they had wanted to.

       38.    Plaintiff never used all of her allotted points or violated any rules of the

company.

       39.    The misrepresentation by Keenan during the orientation as well as the other

documents Plaintiff signed was a breach of the contract the casino had Plaintiff and

misrepresentation of the company.

       40.    Plaintiff had 10 hours of Paid Time Off “PTO” that she had never used at the

time of her termination.
         Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 10 of 29




       41.     Plaintiff was never told that she was not performing well with her “job

duties” and was never informed that she needed to work on any areas of improvement prior

to her termination.

       42.     In fact, Plaintiff was told by Christine, who had trained her for most of her

training that she could tell she had previous experience with bartending and a good

personality with the customers. She told her that she had done a great job during training.

       43.     Plaintiff was also complimented and told by Fischman, training supervisor,

that she was doing really well with her job and the customers. Customers had also

complimented Plaintiff’s work performance to Fischman. This is prior to the altercation

that occurred on Saturday, November 2, 2019.

       44.     The initial incident of harassment occurred, withing two weeks after Plaintiff

started her employment with Defendant. Her co-workers subjected her to various forms of

harassment during work and online, which created an intimidating and hostile work

environment.

 45. One of the employees had instructed Plaintiff to make sure the person she was going

to release from their shift so they could be done for the day had done closing tasks they

weren’t required to do. This resulted in the individual and another bartender Whitney

Lyndsay having conflict with Plaintiff. This led to Tori being called by Whitney to Spiral

Bar. Plaintiff had worked Drum Bar for her scheduled shift that evening before going to

close Spiral Bar.

 46.   Matt Fishman told Plaintiff that she was incorrectly instructed by the other female

bartender and that it wasn’t Plaintiff’s fault that occurred, because the other employee had
         Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 11 of 29




been there and should know that, that isn’t how the closing process is when cutting

someone from their shift who signed the Early Out (“EO”) Sheet.

 47. This ultimately led to a Facebook post in the Rivers Casino beverage and bartenders

group posted by Whitney and a number of other co-workers including Erin Lawther and

Ryan Montgomery. Plaintiff has kept photos of theses postings.

       48.    The only time in which anything negative was ever said to Plaintiff regarding

her job performance or duties was when Eric and another female supervisor had observed

Plaintiff at the bar cleaning during one of her daytime shifts and had asked to speak with

her. They told her that she should be waiting on customers instead of cleaning the bar.

Plaintiff then informed them that she was simultaneously doing both cleaning and waiting

on the few customers at the bar and told them she could show them her receipts of closed

out checks for the past ten minutes. They said it was fine, but when they just “walked by”

they noticed her cleaning. She further explained at the time they walked by she was

cleaning up stuff that had been spilled earlier prior to her shift and was putting some of the

sticky bar utensils and bar mats through the dishwasher. That was the end of the

conversation, which they said was fine and not a problem.

       49.    Two days during one of Plaintiff’s day shifts, Eric Martin had brought own

brand new metal covers for the bar and had asked Plaintiff to clean them and clean out the

other bar wells near her that were empty. Plaintiff agreed with no complications, but

thought that it was odd how he was having her clean stuff that wasn’t being used and was

new, especially when he just corrected her for this the other day.
         Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 12 of 29




       50.    When the other bar supervisor came on and told Plaintiff she was able to be

cut for the day, Plaintiff informed her that everything had already been done and all of her

closing tasks and cleaning had been done in addition to the extra cleaning that Eric had

asked of her. The supervisor then mentioned, “didn’t he just say something to you about

cleaning behind the bar the other day?” and seemed confused as well by it.

       51.    This supervisor has also complimented Plaintiff during her shifts, however,

she was the one on the evening after Plaintiff was terminated that rudely told her she needed

to hand her ID badge and her non-gaming license. Plaintiff said she was looking for her

cellphone charger that behind the bar and the supervisor said she would have security check

but she had to go. During this time Plaintiff was under extreme stress after just losing her

job and was crying prior to changing to go home.

       52.    Keenan additionally informed all of the new hires that for any employees

who were in school or wished to attend school, the Rivers Casino would reimburse an

employee for at least a semester of tuition after they had completed the semester and after

they were with the company for at least a year. Keenan explained how they wanted

employees from within the company that obtained degrees to stay with the company and

be able to use their degrees to apply in whichever department they would choose to rather

than hiring for the better job positions with people directly from outside of the company.

       53.    In May 2020, Plaintiff obtained her paralegal certification in addition to her

Associate of Science in Liberal Arts & Sciences (A.S.) from CCAC. She is currently

enrolled full-time for the summer and fall 2020 semester at the University of Pittsburgh, in
         Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 13 of 29




which she is working to obtain a Bachelor of Arts in Political Science (B.S.) and Minor in

Legal Studies.

       54.    A copy of Defendant’s Team Member Packet provided at the orientation,

which provides the rules, regulations and expectations of its employees as well as a map

of the casino’s floor plan that is included in that packet, is attached hereto as Exhibit 2.

       55.    Paul McCue (“McCue”) from the HR Department had conducted the two-

day orientation and introduced every speaker throughout both days, in which he also spoke

and explained about the company’s policies and had went over all of the orientation

material for the new hires. This information which was divided into various categories and

timed specifically for a certain duration throughout each day to accommodate each speaker

and to make sure all of the material was covered.

       56.    During one segment of the orientation, McCue discussed the union for the

Rivers Casino. He adamantly instructed new hires not to sign anything from anyone asking

them to join the union for the casino. McCue showed photos of union members and

organizers during protests at the casino and specifically stated they were an “enemy” to

Defendant, in which placed a scare tactic and intimidation factor on new hires, so they

would not join the union in fear of losing their jobs or working in conflict with their job at

the casino.

       57.    Plaintiff, at the instruction and advice of McCue, assumed that being

employed directly by the company was proper, the best way to not have any conflict and

was a way to establish a career with the casino. She believed if she were to inquire or even
         Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 14 of 29




further choose to sign anything for the union, she would be at risk of being fired. Therefore,

Plaintiff could not consider the union after that.

       58.    McCue had stated that the union members and organizers harmed the

business of the casino and their employees. He gave an example of an incident where they

would parade through the casino with protest signs and had sat outside the casino with

signs on certain and busy event days.

       59.    There are a number of news releases and press articles regarding the casino’s

unlawful treatment of employees, mistreatment and over the years regarding employees

wanting to join the union for their workers, including a news article that states one

supervisor instructed security to rip union buttons off of an employee’s shirt at work.

       60.    On September 16, 2019 and September 17, 2019 is when the mandatory two-

day orientation was held for all new hires at the Rivers Casino, whom all of which were

new hires in various departments. Plaintiff was the only one during that month of new hires

that was in the “Beverage Department”.

       61.    Seats were assigned for the new team members and identifying name plates

were situated on the desks for each new hire to identify their position and what department

they were in for the speakers in front of the room throughout each day.

       62.     Plaintiff had an odd feeling when she was seated in the front row with a

name plate that incorrectly listed her as a “Beverage Busser” rather than a bartender.

Plaintiff informed Paul McCue, but he wasn’t sure why it was listed that way.
         Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 15 of 29




       63.     Supervisors and Managers for the entire casino had given speeches

throughout the entire day on both days of the orientation. Plaintiff was never reprinted a

new name plate, so she had to pencil in her correct job position.

       64.    On Saturday, November 9, 2019, Plaintiff worked at the Rivers Casino Drum

Bar. Melanie Kleist (“Kleist”) was bartending with Plaintiff at the Drum Bar that evening.

       65.    The Rivers Casino has video recording and cameras which are constantly

monitoring every cash register and bar operations of the casino.

       66.    Kleist kept poking Plaintiff in the back throughout the evening while she was

at her register, which she had never done before, and Plaintiff assumed it to be that she was

letting her know she was behind her until she kept doing it and another bartender did it the

following day during her next shift while working at the Drum Bar on Sunday, November

10, 2020, the date of Plaintiff’s termination.

       67.    Kleist also grabbed Plaintiff by the shoulders, started screaming and

vigorously shaking her shoulders while telling her this is how she just had to speak to a

customer.

       68.     Plaintiff did not truly believe she did that right before to a customer or would

she have been able to.

       69.     If Kleist would have actually done that to a customer, it would have violated

laws and policies of the Rivers Casino.

       70.    Therefore, Plaintiff believes that Kleist said that as an excuse so she could

yell into Plaintiff’s face extremely loud while shaking her by the shoulders.
         Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 16 of 29




       71.    Plaintiff was subjected to other ongoing and unwanted harassment by

management and co-workers in the Beverage Department, which ultimately led to

Plaintiff’s termination and inaccurately reported 45-day review.

       72.    Plaintiff’s 45-day review sets forth facts that are not true as well as opinions

and contradicting statements.

       73.    The reason given by Defendant for Plaintiff’s termination was that she had

received too many areas of Needs Improvement (“NI”) for her 45-day review.

       74.    She complained to multiple team members in management, however, no

corrective action was taken.

       75.    In fact, after a series of incidents on the evening of Saturday, November 2,

2019, Plaintiff was advised and instructed by Tori, a female supervisor for the beverage

department, that Plaintiff should not go to the Human Resources Department or to speak

with the beverage director until Eric and Abby spoke with her. At the end of that

conversation, Tori informed Plaintiff that she would make notes of everything Plaintiff had

complained of in the management computer system. She further said that she would make

sure Abby and Eric Martin would speak to her regarding the series of events that took place

on November 2, 2020.

       76.    Specifically, there were two female bartenders that evening Erin Lawther and

another unnamed co-worker, who acted in extreme and outrageous conduct by screaming

at Plaintiff in front of customers and telling her to do her job and quit talking to customers.

It was at this point that Matt Fischman had approached Plaintiff to discuss what was going

on, because Erin Lawther went and complained to him regarding Plaintiff. When Plaintiff
         Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 17 of 29




informed him of what happened she had gone and spoke with him in the office. At that

point Plaintiff as visibly upset and crying, because she was just screamed at by another

bartender and told she had to move from where she was bartending at in Sportsbook to the

Spiral Bar, which was all smoking.

       77.    Even after Plaintiff asked why she was the one that had to be moved, when

she wasn’t the one screaming, Tori told her that it was so there was no arguing.

       78.    Neither Eric nor Abby ever approached or came to speak with Plaintiff

regarding anything she reported.

       79.    Due to the fact that another team member and male bartender told Plaintiff

that Eric would retaliate, because he had retaliated against him before for going above him

to report something, Plaintiff had decided to just work her shift without addressing the

issue again at that time.

       80.    Plaintiff said to Tori that she did not want to make Eric or any of the other

supervisors upset for going to HR or to the Beverage Director, but that she was going to at

least inform them of what happened so they could make a record of it.

       81.    Plaintiff had spoken with Matt directly after Erin and Cynthia had both

started yelling at Plaintiff to do her job and quit talking to customers and had moved her

from her assigned drawer to the other side of Spiral Bar, without asking her.

       82.    During the conversation with Matt in the office he had informed her that eight

(8) other bartenders had came and complained to him about her within the past week.

Plaintiff said that someone was trying to get her fired, as this had happened before. He said,

“Well what does it look like to me when there are eight other bartenders complaining.” She
         Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 18 of 29




informed him of what happened with Erin and Shelly McBride prior to the altercation, and

he said in response about Erin only that, she was one of his “star” bartenders and she had

made tons of sales and profits every night.

       83.    Plaintiff explained further how she was still being continually harassed and

he even acknowledged during an altercation a week prior with Whitney Lyndsay that one

of the bartenders who has been there a while improperly instructed Plaintiff on relieving

another person from their shift and he doesn’t know if she had did that on purpose or not,

but it caused Plaintiff to get yelled at and had memes posted on the casino’s bartending

group. Plaintiff was trying to stop crying to go back on the floor and work, so Matt told her

to take a few minutes so she could fix her makeup and compose herself before going back

out on the floor.

       84.    After that meeting with Matt, Plaintiff went back and worked her shift at the

Spiral Bar where comments were still made. At the end of Plaintiff’s shift, she was doing

her cleaning duties, and Erin and Ryan Montgomery started to laugh and talk about Plaintiff

in front of her. He then instructed Erin to see how much I made and they both told her to

quit milking tokes for staying on the clock.

       85.    Tokes are another term used for “tips” at the casino. There is a tip pull and

all tips are divided from the entire day between all bartenders at every restaurant and bar

within the casino based upon the amount of hours worked. Plaintiff then informed them

that she was doing her closing tasks and wasn’t “milking tokes” and that she would rather

be off the clock at 3:30 a.m., because it cost more to take an Uber home at that time then

what she was making for that time cleaning up.
          Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 19 of 29




       86.    Erin then came over with her receipt that listed her sales and leaned near

Plaintiff’s register and said, “so how much did you make in sales”. Plaintiff said over

$3,000 and Erin said she made over $6,000. She also informed Erin that she had altercations

throughout the evening that caused her to not be able to make as much as she normally

does and that it wasn’t any of her business. She further told her that she also worked an

hour less than she did.

       87.    Another bartender, Jonathan Penske, who was working Spiral Bar, overheard

everything, and he said they do this to new people all the time and they did it to him when

he first started. He advised Plaintiff to go to Matt Harvey the Beverage Director or HR,

because Martin had retaliated against him before for complaining after he went to them for

help with the inaccurate job and performance review regarding the amount of wine that

Penske poured by Martin. He said Martin became hostile towards him after he reported the

incident. He then had to speak with Matt Harvey regarding Martin and said that he did not

have to work there if he was going to be treated like that.

       88.    Plaintiff informed Jonathan that she did not want to cause trouble by going

over the beverage supervisors to HR or Matt Harvey, but she would speak to a supervisor

working that evening first, which was Tori and then go to HR or Harvey.

       89.    However, Tori advised and instructed Plaintiff not to go to HR or Matt

Harvey.

       90.    She further stated that she would have Martin and Abby speak with Plaintiff

regarding her concerns and complaint of harassment and false allegations regarding her

work performance by Lawther, Cynthia Duffley and Shelley McBride.
         Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 20 of 29




       91.    Martin and Abby never spoke or met with Plaintiff regarding this.

       92.    Tori said she would write a record of everything in the computer system, so

that it would be on record. Plaintiff is without knowledge as to the veracity or truthfulness

of that assertion by Tori.

       93.    When Plaintiff did speak with Martin, he stated he was never informed

anything by Tori or anyone else regarding Plaintiff’s concerns and complaint.

       94.    Martin said he would speak with Abby and would have her speak with

Plaintiff, to which she never did.

       95.    When Plaintiff spoke with Abby during the evening prior to her termination,

Plaintiff asked her if was informed by Martin of Plaintiff’s complaints of harassment. She

replied that she did not know anything about it and Martin never reported anything to her.

       96.    Abby informed Plaintiff during the termination in Matt Harvey’s office that

Martin had did Plaintiff’s 45-day review.

       97.    Two weeks prior when Plaintiff asked Fischman if that was part of her review

when Martin said something about her cleaning the bar area. Fishman replied, no and he

was the one that would be doing her review, because he did all of the new hire 45-day

reviews for bartenders.

       98.    Fischman had also promised Plaintiff that she would be able to get put onto

the training schedule as a cocktail server, but she was never scheduled for training.

       99.    Plaintiff informed him that she did not intend to transfer out from being a

bartender, but she wanted to be trained for both, so she could pick up server shifts as well.
         Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 21 of 29




       100.   This reason being, the cocktail servers keep all of their own earned tips and

the bartenders split tips from the entire day whether they were working the barge, banquet,

buffet or any of the main bars or restaurants of the casino.

       101.   When Plaintiff first informed Fischman one evening while working the barge

that she didn’t mind splitting tips, but on certain nights where she was working the barge

and doing an excessive amount of waiting on customers by herself and making at least

$500 in tips, she would only be leaving with maybe $200.

       102.   This is when he informed her quote, “Well maybe this isn’t the right job for

you, because we split tips here.”

       103.   Plaintiff said she did not mind splitting tips, but she informed Fishman that

she would like to have one or two shifts as a cocktail server, in which she could keep her

own tips. She also reminded him how this was told to everyone at the orientation they could

train to work in another department or position.

       104.   He said he would put her on the training schedule and that there were a

number of bartenders who were trained to work as both, bartender and cocktail server.

 105. A tangible aspect of Plaintiff’s employment was conditioned on Plaintiff’s response

to the harassment and discrimination, which included being removed from a bar she was

working to an unpreferable all smoking bar (Spiral Bar) on November 2, 2020.

 106. On November 2, 2019, I was scheduled to work at Sportsbook. Shelley McBride

complained to Tori (supervisor) and I was moved to Spiral with Erin Lawther, Cynthia

Duffley and Jonathan Penske.
        Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 22 of 29




107. Another tangible aspect, change in schedule conditions in which she was promised

she would have at least one to two accommodations made. Those accommodations

included at least one day shift and evening shifts where she would be able to start earlier

so she could be done before 2 am when the Port Authority’s Light Rail System stopped

running. She informed the supervisor who made the schedule that it was expensive paying

for a cab or other public transportation home every night when she worked until 3:00 a.m.

After Plaintiff complained and reported the harassment, her final schedule not only put

Plaintiff in the smoking bar that she requested not to be in, but none of the other

accommodations were made.

108. Plaintiff received Facebook messages from a co-worker, John Gudenburr, that

informed her other co-workers were in the Facebook Group for Rivers Casino Bartenders

and Beverage Department posting memes and other things to cause embarrassment and

defamation to Plaintiff.

109. He further informed Plaintiff that they “played favorites” there. Plaintiff has a copy

of those messages.

110. Another male co-worker messaged Plaintiff after she first began her employment

with Defendant who was a table games dealer and started questioning Plaintiff about her

“personal” life, in which she thought it was in appropriate and had deleted him from

Facebook.

111. Plaintiff also reported Facebook the unlawful termination and harassment to Al

Pagan, who instructed Plaintiff to speak with Jovelin Pettis from HR and she would

schedule an in-person meeting.
         Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 23 of 29




112. When Plaintiff spoke with Jovelin Pettis, she did not schedule a meeting nor did she

take any of Plaintiff’s reports regarding the harassment into consideration. Further she

was on a conference call with another employee from HR who previously was promoted

from the Head of Security Department.

113. Martin at all times relevant, was dating one of the female employees from HR.

114. During the phone conference, they had ridiculed Plaintiff after she was terminated

and disregarded each statement and objection of her unlawful and retaliatory termination.

115. Additionally, he said that they couldn’t control what their employees did on social

media.

116. They did not even take her harassment complaint and investigate her termination as

they were supposed to.

117. During the meeting with Matt Harvey, he asked Plaintiff how her shift was. She

informed him that it was busy at the Drum Bar due to the Steeler game being at home and

that the band that played had attracted a good crowd.

118. Abby Delusio then took over the conversation by informing her that she was there

to be read her “45 Day Review”. At the end of being read her 45 day review she was told

she was being terminated.

119. One section of the 45-day review had stated, “This has created an unpleasant work

environment for other team members and is adversely affecting guests service, and that

she continues to struggle in improving in those areas and is scoring needs improvement

overall.”
         Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 24 of 29




120. Plaintiff highly contends the rest of the 45-day review is inaccurate and was

intentionally misevaluated due to her reporting of harassment, if not premeditated.

121. When Plaintiff was first hired after three interviews, she was going to do her

onboarding process with HR, where she received her drug screening. The lady who gave

her the drug screen is the one who made a comment regarding Plaintiff’s hiring that it was,

“just for fun”.

122. Another HR employee had stated that same phrase to Plaintiff in the elevator on the

way up to HR, that it was “just for the fun of it”, however, while Plaintiff thought it was

kind of odd, she did not pay it much attention.

123. Plaintiff was never given a copy of her review until after calling HR twice.

124. HR still did not release the 45-day review after the initial phone conference with

Plaintiff.

125. It was not until Plaintiff spoke with Dan Nogal from HR, who informed her he had

“heard about her termination”, but was not sure exactly the details of what happened. He

had mailed Plaintiff out a copy of her 45-day review.

126. If the 45 day review was from the day Plaintiff began her first non-training shift at

the barge on October 4, 2019, then her 45 day review would bring her to November 17,

2019, instead of the day she received it on Sunday November 10, 2019.

127. Plaintiff was informed that 45-day reviews are not to terminate employees, it is to

show where you may need to improve for your 90-day review. There are at least 30-40

bartenders scheduled daily, if not more.
         Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 25 of 29




128. If the 45 days for the review from the day Plaintiff’s first employed shift at

Orientation on September 17, 2019, then her 45 day review would bring me her to October

31, 2019, instead of the day she received it on Sunday November 10, 2019, which was 2

days after Plaintiff had reported the harassment to Martin and informed him she planned

to go to HR but wanted to speak with him first.

129. Harvey also stated in his office after Plaintiff opposed her termination and said that

this was an improper evaluation and discriminatory and retaliatory termination quote the

same as previous employer MBFG that, “it just wasn’t the right for the company”.

130. Harvey then wrote down the name and number for Jovelin Pettis from HR, whom

he said handles the appeal and challenging of a termination process for wrongful and

discriminatory terminations.

131. Plaintiff reserves the right to supplement or amend any parts of this Complaint.

132. Plaintiff also advances the above paragraph, because due to time constraints, she

was not able to completely revise this Complaint and restate with specificity the

allegations set forth above to each cause of action.



                                  CAUSE OF ACTION

 I.      FIRST CLAIM FOR RELIEF-VIOLATION OF TITLE I OF THE ADA
         FOR RETALIATION

133. Plaintiff incorporates by references the above paragraphs as if the same has been set

forth herein.

134. Plaintiff is a qualified individual under the (ADA).
           Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 26 of 29




135. Defendant was made aware of Plaintiff’s processing of an employment

discrimination charge against a previous employer as well as being informed of other

previous employers discriminating against her, harassing her and unlawfully terminating

her.

136. Defendant was made aware of Plaintiff’s disability, including an onset of Persistent

Postural Perceptual Dizziness (PPPD), which is sometimes exacerbated by stress or

anxiety.

137. Defendant was aware of medications prescribed to Plaintiff for depression and as

needed for anxiety. Abby, Fishman and Tori were all informed separately of this.

138. Plaintiff’s trainer, Christine was also informed of this in addition to other

employees.

139. Defendant was also made aware of Plaintiff’s PTSD from previous work

experiences of harassment, terminations and intentional employment sabotage.

140. Plaintiff was continually harassed while working.

141. The harassment was reported to Defendant.

142. No action was taken against any individuals or reported.

143. Plaintiff was advised not to go to HR.

144. Plaintiff reported harassment to multiple managers.

145. Plaintiff was terminated two days after the final inquiry/reporting to management

as to why they were never informed of Plaintiff’s complaints.

146. The anti-retaliation provisions of the employment discrimination statutes seek to

prevent an employer from interfering with an employee's efforts to secure or advance
        Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 27 of 29




enforcement of the statutes' basic guarantees and are not limited to actions affecting

employment terms and conditions. Burlington Northern & Santa Fe Railroad. Co. v.

White, 548 U. S. 53, 126 S. Ct. 2405 (2006).

147. To state a viable claim of retaliation, a complainant must allege that: 1) s/he was

subjected to an action which a reasonable employee would have found materially adverse,

and 2) the action could dissuade a reasonable employee from making or supporting a

charge of discrimination. Id.

148. Defendant discharged Plaintiff because she had made multiple complaints of

disability discrimination and a hostile work environment.

149. Under the ADA, compensatory damages are available for “future pecuniary losses,

emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and

other non-pecuniary losses” 42 U.S.C.A §1981(a)(b)(3).

150. A plaintiff who establishes unlawful termination is entitled to an award of back pay

from the date of the termination until the date of judgment. Saulpaugh v. Monroe

Community Hospital, 4 F.d 134, 144-45 (2d Cir. 1993).

151. Pursuant to the Civil Rights Act of 1991, a plaintiff may be entitled to punitive

damages under the ADA if “the respondent engaged in a discriminatory practice…with

malice or with reckless indifference to the plaintiff’s federally protected rights.” 42

U.S.C.A §1981(a)(b)(1).


 SECOND CLAIM FOR RELIEF-VIOLATION OF TITLE I OF THE ADA FOR
 HOSTILE WORK ENVIRONMENT

152. Plaintiff incorporates by references the above paragraphs as if the same has been
         Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 28 of 29




 set forth herein.


  THIRD CLAIM FOR RELIEF-VIOLATION OF TITLE I OF THE ADA FOR
  UNLAWFUL TERMINATION

  132.        Plaintiff incorporates by references the above paragraphs as if the same has

  been set forth herein.

  FOURTH CLAIM FOR RELIEF-VIOLATION OF TITLE VII OF THE CIVIL
  RIGHTS ACT OF 1964 FOR HOSTILE WORK ENVIRONMENT

 153. Plaintiff incorporates by references the above paragraphs as if the same has been

 set forth herein.

FIFTH CLAIM FOR RELIEF- BREACH OF CONTRACT

 154. Plaintiff incorporates by references the above paragraphs as if the same has been

 set forth herein.

 155. Defendant has a contract with Plaintiff for her employment and it was

 misrepresented and breached by Defendant.



                               REQUEST FOR RELIEF


Compensatory Damages
Punitive Damages



                                DEMAND FOR JURY TRIAL


      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands
         Case 2:05-mc-02025 Document 974 Filed 06/26/20 Page 29 of 29




a trial by jury on all questions of fact raised by this Complaint.




WHEREFORE, Ms. Silla respectfully requests this Honorable Court grant all relief that is

available to these actions and any further equitable relief it deems appropriate. Plaintiff

also reserves the right to amend or supplement this section for relief and damages.
Plaintiff demands judgment against Defendant and requests the following:

   a. A declaration against Defendant, declaring Defendant’s actions to be unlawful and
      a violation under the ADAAA and Title VII of the Civil Rights of 1964.
   b. An award of compensatory damages.
   c. An award of pecuniary losses.
   d. An award of punitive damages.




Dated: June 26, 2020                                      Respectfully submitted,

                                                          /s/ ReJeana M. Silla
                                                          REJEANA M. SILLA
                                                          Pro Se

                                                          430 TAYLOR STREET
                                                          PITTSBURGH, PA 15224
                                                          (412) 923-7935
